Citation Nr: 1420216	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  10-46 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to special monthly compensation (SMC) based on need for aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to April 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In a March 2014 brief, the Veteran's representative raised the issue of entitlement to service connection for traumatic brain injury (TBI), incurred in a post-service motorcycle accident in September 2009, as secondary to posttraumatic stress disorder (PTSD).  The Veteran's  representative argued that the Veteran had a history of risky behavior, as well as hallucinations, memory loss, and blackouts related to his PTSD, which had caused him significant impairment in driving in the past, including an incident whereby the Veteran had a blackout and almost ran a full school bus off the road.  

Alternatively, the Veteran's representative argued that the effects of the Veteran's TBI were aggravated by his service-connected PTSD.  The Veteran's representative also raised the issues of entitlement to service connection or coronary artery disease, a back disability, hypertension, hearing loss, and tinnitus.  These issues are all referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently service-connected for PTSD, rated 100 percent disabling.   He was afforded a VA examination in February 2010 to determine whether the symptoms for which he sought SMC based on need for aid and attendance were due to his service-connected PTSD or nonservice-connected TBI.  

The VA examiner concluded that he could not provide such an opinion as he was not familiar with the criteria for aid and attendance and, moreover, that he "would not be qualified to provide this type of statement on PTSD anyway."  

The examination is therefore not adequate as probative evidence.  See Wise v. Shinseki, No. 12-2764, slip op. at 11 (U.S. Vet. App. April 16, 2014); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Also, in October 2006, in connection with an increased rating claim for PTSD, the Veteran submitted records he had provided to the Social Security Administration (SSA) and stated that SSA had made his disability determination based on such records, and that, therefore, VA should consider them rather than request further records from SSA.  

However, in its March 2014 brief, his representative asserted that VA had not requested all of the Veteran's SSA records from 2005 to 2007 and indicated that it should do so.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact SSA and request the Veteran's complete SSA records, including all medical records underlying the July 2006 decision on his application for SSA benefits, as requested by the Veteran's representative.

2.  The RO should fully address the service connection claims cited above.  If possible (but not required), this should be done prior to the VA examination.

3.  Schedule the Veteran for a VA examination with an appropriate examiner.  The claims file and a copy of this Remand must be reviewed by the examiner.  

The examiner should determine whether it is at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's service-connected PTSD, and/or any other disability determined to be service-connected, renders him so helpless as to be in need of regular (though not necessarily constant) aid and attendance in the form of personal assistance from others, due to such factors as: inability to dress or undress himself, or to keep himself ordinarily clean and presentable; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  

A complete rationale for all opinions must be provided.

4.  After completing the above, and any other development deemed necessary, and after adjudicating the Veteran's claim for service connection for TBI, referred above, readjudicate the issue on appeal.  

If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

